Citation Nr: 1635157	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active duty service from September 1960 to August 1962.  He died in July 2006.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file was subsequently transferred to the RO in Detroit, Michigan.  This matter was remanded previously by the Board in August 2013. 

In March 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901 (a) (2015). The opinion, received in May 2016, as well as an addendum to this opinion, dated in July 2016, have since been associated with the Veteran's claims file.  

Although this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ), the Board finds that consideration of this evidence in the first instance does not result in any prejudice to the Appellant in light of the full grant of the benefit sought authorized by this decision.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in July 2006 and the immediate causes of his death included chronic pulmonary insufficiency following trauma 31 months prior.

2.  The Veteran was involved in a motor vehicle accident in December 2003 after suffering a seizure while driving.  
3.  Competent medical evidence of record is in equipoise as to whether the Veteran developed a seizure disorder in service which caused or contributed materially in producing or accelerating his death.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Appellant, the requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.302, 3.303, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The certificate of death indicates that the Veteran died in July 2006.  The immediate cause of death included (1) chronic pulmonary insufficiency following trauma; due to (2) pleurisy with recurrent bilateral pleural effusion; due to (3) lung contusion.  It was noted in the certificate of death that the approximate interval between the onset of the causes of death and his death was thirty-one months.  

At the time of the Veteran's death, service connection had not been established for any disability.  Nonetheless, the Appellant contended that the Veteran's cause of death was due to trauma he suffered after being involved in a post-service motor vehicle accident (MVA) that occurred when he suffered a seizure while driving.  The Appellant contends that the Veteran's seizure disorder began while he was on active duty service.  Thus, she contended that the seizure disorder that caused the MVA was related to his military service.

Review of the record reflects that the Veteran was involved in a MVA in December 2003.  Hospital records indicate the MVA was the result of a seizure.  It was noted the Veteran was on medication for a seizure disorder.  After evaluating the Veteran, the physician assessed the Veteran with a clinical impression of blunt chest and head trauma.  

In support of her claim, the Appellant submitted a March 2010 private opinion from a Board Certified neurologist, which indicated that the Veteran had been under his care since 1993 for management of his epilepsy.  The physician opined that the Veteran had probably been suffering from this disorder since 1963 and reasoned that the Veteran's seizure was predominantly of complex partial type with a few grand mal seizures.  According to the physician, it was a medical fact that patients with epilepsy, particularly complex partial type, could be completely unaware of the occurrence of seizure attacks as a nature of the disorder.  

The Veteran's claims file includes a May 1974 accident report, and in the report, the Veteran stated that he had been involved in a MVA in September 1960.  The Veteran stated that as a result of this accident, his head flew forward and collided with the bar on the seat in front of him.  

Although a few medical records issued by the Veteran's physician following his military service reflect the Veteran's report that a mild form of epileptic seizures was present before his in-service MVA, the claims file contains no pre-service medical records reflecting or verifying the existence of a seizure disorder prior to service, and the Veteran's enlistment examination was absent any signs, notations, complaints or diagnosis of a seizure disorder.  Accordingly, the Board finds that the Veteran did not have a pre-existing seizure disorder prior to service, and was therefore presumed sound at his enlistment examination.  

In a February 2014 VA medical opinion, the VA physician reviewed the Veteran's claims file and medical records.  After reviewing the claims file, the VA physician noted that there was no documented evidence of seizures during the Veteran's period of service or within one year after service.  As such, the VA physician found that the Veteran's seizure disorder was less likely as not related to his military service and did not likely contribute to his death.  

A May 2016 medical opinion from Dr. B. reflected that she noted the Veteran's MVA in service but she was unable to determine the severity of the brain injury.  She noted that based on the accident report submitted, the Veteran's head did "suddenly and violently hit an object", and as such "he sustained a traumatic brain injury (TBI)."  According to Dr. B., there is an increased risk of developing posttraumatic epilepsy (PTE) after a traumatic brain injury.  She went on to explain that PTE is a disorder "characterized by recurrent unprovoked seizures occurring later than [one] week following a TBI" and that studies showed that in the general population, "the relative risk of developing PTE with mild TBI is 1.5 [percent], moderate TBI is 4 [percent], and severe TBI is 29 [percent]."  According to Dr. B., not everyone with TBI will have a seizure or develop epilepsy.  As such "there is some possibility that [the Veteran] did have some increased risk of developing epilepsy as a result of the head injury he experience[d] during the bus accident while in service."  Dr. B. then noted that the TBI could have increased the Veteran's risk of developing PTE or it could have exacerbated his pre-existing epilepsy.  As such, Dr. B. opined that "it is at least equally probable that the in-service seizure disorder could have been related to the seizure that caused the December 2003" motor vehicle accident.  

In light of the fact that Dr. B. used speculative and tentative terms when providing her opinion, the Board found requested an addendum.   In a July 2016 addendum, when asked as to the likelihood that the Veteran had a seizure disorder that was incurred during his military service, to include his reported bus accident in-service, Dr. B. responded that it was at least as likely as not that the Veteran had a seizure disorder that was incurred during his military service, to include his in-service bus accident in September 1960.  According to Dr. B., studies showed there to be an increased risk of developing PTE after a TBI, and PTE was a disorder characterized by recurrent unprovoked seizures occurring later than one week following a TBI.  Dr. B. then opined that if a seizure disorder was incurred in service, it was at least as likely as not that the seizure which caused his December 2003 motor vehicle accident was related to, or a symptom of, the in-service seizure disorder.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's cause of death is related to his military service.  Although the February VA examiner opined that the Veteran's seizure disorder was not related to his military service, this opinion appears to be based solely on the fact that no seizure disorder was documented in the Veteran's military records or within a year after discharge.  

On the other hand, the VHA specialist, Dr. B., indicated that it is at least as likely as not that the seizure disorder that caused the 2003 MVA commenced in service as a result of the Veteran suffering a TBI in 1960.  Given that the Veteran's July 2006 death certificate reflects chronic pulmonary insufficiency following trauma approximately 31 months earlier (which corresponds to the date of the 2003 MVA) as the cause of death, the Board finds that this opinion supports a grant of service connection for the cause of the Veteran's death.  In other words, the evidence supports a finding that the Veteran incurred a seizure disorder during military service and that this seizure disorder caused the MVA in which the Veteran incurred the trauma that was his primary cause of death.

In a claim for VA benefits, "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the veteran prevails."  Id.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's seizure disorder contributed materially or substantially to his death.  To the extent that there is reasonable doubt, that doubt will be resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


